Case 0:20-cv-60416-RS Document 42-2 Entered on FLSD Docket 11/13/2020 Page 1 of 10




                     EXHIBIT 
 Case 0:20-cv-60416-RS Document 42-2 Entered on FLSD Docket 11/13/2020 Page 2 of 10


2IÀFH(VVHQWLDOV

$GYDQFHG7KUHDW3URWHFWLRQLQ2඼
                               FH




  Anti-phishing       Safe Attachments            Safe Links           Anti-spam           Spoof Intelligence        Anti-malware




 Catch threats before they disrupt your organization, keeping your data, intellectual
 property and users safe from email phishing attacks and zero-day malware.


 Email: a trojan horse for cyber-attacks
 We all use email. It’s one of the most pervasive and powerful forms of communication and collaboration, but it’s also the
 PRVWSUROLÀFDWWDFNYHFWRUWKDWZHVHHWRGD\(PDLOVRIWHQVHUYHDVDWURMDQKRUVHIRUDWWDFNHUVWRWDUJHWDQGFRPSURPLVH
 your users by “phishing” their credentials.

 Some phishing attacks can be blatant as in the case of ransomware; others can remain undiscovered allowing assailants to
 silently move laterally within your network to breach your data and potentially steal intellectual property.




 Phishing is a primary vehicle for malicious Ransomware code     Phishing email designed to steal user credentials
    Case 0:20-cv-60416-RS Document 42-2 Entered on FLSD Docket 11/13/2020 Page 3 of 10




Industry leading threat detection
Keeping up to date with the threat landscape can be nearly impossible as the increasing sophistication of rapidly evolving
unknown threats, can quickly outdate the protections that you may have put in place. At the core of preventing any
malicious attack is how quickly we can detect malicious activity. To help you to stay ahead of the threat landscape, Microsoft
invests at least a billion dollars in this area annually.

Our security teams span thousands of cyber-security experts globally and serve as a virtual extension of your own internal
VHFXULW\WHDPV8WLOL]LQJVLJQDOVIURPWKH0LFURVRIW,QWHOOLJHQW6HFXULW\*UDSKLQFRQMXQFWLRQZLWKPDFKLQHOHDUQLQJWKH\
determine known and unknown attack vectors.




Cyber security experts at the Microsoft Cybercrime Center



    7KH0LFURVRIW,QWHOOLJHQW6HFXULW\*UDSKFROOHFWVDQGDQDO\]HVDQHVWLPDWHGWULOOLRQVLJQDOVSHUGD\IURPXVHUORJLQV
    across services, device end points, email messages and documents; Microsoft and non-Microsoft cloud apps, and our Azure
    public cloud infrastructure.

    This scale gives Microsoft a vast window into the threat landscape, with unique insights that surpass other email protection
    solutions.

    Importantly, exploits detected across these different sources are made known across all Microsoft services to enhance our
    vulnerability detection and protection capabilities across the stack.




    2XUDYHUDJHPDOZDUHFDWFKUDWHIRU2IÀFHHPDLOLVWKHKLJKHVWLQWKHLQGXVWU\DW
    DQGZHKDYHWKHORZHVWPLVVUDWHRISKLVKLQJHPDLOVIRU2IÀFH
    Case 0:20-cv-60416-RS Document 42-2 Entered on FLSD Docket 11/13/2020 Page 4 of 10




Layered defense-in-depth approach
2IÀFH$GYDQFHG7KUHDW3URWHFWLRQFDWFKHVWKUHDWVEHIRUHWKH\GLVUXSW\RXURUJDQL]DWLRQE\DSSO\LQJDV\VWHPDWLFGHIHQVH
LQGHSWKDSSURDFKWKDWDQDO\]HVDQGSURWHFWVDJDLQVWWKUHDWVIURPWKHSRLQWDWZKLFKDQHPDLOLVUHFHLYHGE\2IÀFHWRZKHQ
it is delivered. This starts by identifying:



                                                                                                      What’s the source?
     • Where the email is coming from by
                                                                                                      Who is the sender?
       understanding the source
                                                      6FDQQHGE\2IÀFH                            What’s inside?
     • Who the sender is and if the person,
       brand and or domain is authentic

     • What’s inside the email that could be
       compromising

     • What post-delivery protections need                                                         Post delivery protections
       to be put in place once the email is            adele@contoso.com
       delivered to the recipient


                                                $GYDQFHG7KUHDW3URWHFWLRQLQ2ଊ
                                                                               FHSURYLGHVEHVWRIEUHHGFDSDELOLWLHVIRU
                                                each defense layer




                                                                                      At any point in time, as an
                                                                                      admin you can further harden
                                                                                      your security posture against
                                                                                      threats through near real-
                                                                                      time reports, so that you can
                                                                                      investigate and then respond
                                                                                      to threats with built-in
                                                                                      customer controls.



                                  Who is the source?
                                  %HIRUHDQHPDLOLVGHOLYHUHGWRDQLQER[DURXQGRIDOOPDOLFLRXVPHVVDJHVUHFHLYHGDUH
                                  EORFNHGLPPHGLDWHO\DWWKHHGJH:HORRNDWWKHUHSXWDWLRQRI,3DGGUHVVHVE\UHIHUHQFLQJ
                                  RXUFRQVWDQWO\XSGDWHGEORFNOLVWRIPLOOLRQVRIGRPDLQVDQG,3V,IWKHVRXUFHLVDNQRZQ
                                  SHUSHWUDWRURIPDOLFLRXVPHVVDJHVZHZLOOEORFNLW(TXDOO\PDFKLQHOHDUQLQJPRGHOVUXQQLQJ
                                  RQWKHHGJHGHWHUPLQHHPDLOWUDIÀFSDWWHUQVIRU\RXUGRPDLQEORFNLQJDQRPDORXVHPDLO
                                  WUDIÀFDVQHFHVVDU\
    Case 0:20-cv-60416-RS Document 42-2 Entered on FLSD Docket 11/13/2020 Page 5 of 10




    Who is the sender?
    Next, we check that the sender really is who they appear to be by authenticating the
    VRXUFHWRSUHYHQWDJDLQVWVSRRÀQJDQRWKHUFRPPRQSKLVKLQJWHFKQLTXH+HUHZH
    are looking for evidence of spoofed domains, brands and people.

    Spoofed emails look like they come from someone or something that you know
    or trust. The premise is that you are more likely to trust an email from someone of
    importance or a brand entity that you know.

    $QWLSKLVKLQJSROLFLHVLQ2IÀFHZLOOYHULI\WKHDXWKHQWLFLW\RIWKHGRPDLQVRXUFH
    DJDLQVWVWDQGDUGIUDPHZRUNVOLNH6HQGHU3ROLF\)UDPHZRUN 63) 'RPDLQ.H\V
    ,GHQWLÀHG0DLO '.,0 DQG'RPDLQEDVHG0HVVDJH$XWKHQWLFDWLRQ '0$5& DQGDOVR
    DSSO\DGGLWLRQDOPHDVXUHVWRGHWHFWWKHVSRRÀQJRILQWHUQDORUH[WHUQDOGRPDLQV



                                             In cases where emails are sent
                                             between domains that your
                                             organization owns, our anti-
                                             spoof technology will validate
                                             the origin of a message to make
                                             sure that it truly originated in your
                                             organization.                                      User and brand impersonation
                                                                                                GHWHFWHGE\2ଊ
                                                                                                             FH
  ,QWHUQDO'RPDLQ6SRRÀQJ



                                                                                           )RUH[WHUQDOGRPDLQVZLWKLQRU
                                                                                           RXWVLGHRIRXU2IÀFHHFRV\VWHP
                                                                                           RXUVSRRILQWHOOLJHQFHÀUVWFKHFNVWR
                                                                                           see if the domain has been set up
                                                                                           DFFRUGLQJWR63)'.,0DQG'0$&
                                                                                           standards. Then if not, it will observe
                                                                                           and learn message sending patterns
                                                                                           from the domain to identify when a
                                                                                           message has been spoofed.




6SRRIHGGRPDLQVGHWHFWHGE\2ଊ
                             FH



    As an admin, you can access spoof intelligence under the antispam policy report
    WRPRQLWRUVXVSHFWHGVSRRÀQJDFWLYLW\DQGLQÁXHQFHWKHÀOWHUE\IRUPLQJDQ
    approved list of legitimate internal and external domains for your organization.
Case 0:20-cv-60416-RS Document 42-2 Entered on FLSD Docket 11/13/2020 Page 6 of 10




User impersonation

To protect against impersonation of your high-
SURÀOHXVHUVPDLOER[LQWHOOLJHQFHLQ2IÀFH
applies a machine learning model to form a
contact graph of whom they are normally in
contact with. This provides a strong signal for
2IÀFHWRGHFLSKHUDQRPDORXVDQGJRRG
behavior and to detect impersonation attempts
of trusted individuals in your organization.




What’s inside the message
To determine what’s inside the message, we utilize a number of standard anti-virus and anti-malware engines to detect
malicious content, combined with our Safe Attachment and Safe Links capabilities.




                                 Safe Attachments           Safe Links          Anti-malware


        Blocked



        Deleted


Moved to junk
                                      Unsafe                                          Safe
                   Attachments and links are detonated with actions taken according to the policies you have in place


Attachments or links in the email are opened inside a sandbox environment where the content is meticulously analyzed
by our machine learning models that check for malicious signals and apply deep link inspection. This allows for zero-day
malicious attachments and links to be detected.

(DFKPRQWKZHGHWRQDWHDURXQGELOOLRQLWHPVLQRXUVDQGER[DQGWKHWHOHPHWU\IHHGVEDFNLQWRWKH0LFURVRIW,QWHOOLJHQW
Security Graph to help our machine learning stay current with new and emerging techniques.

(YHQLIWKHPHVVDJHSDVVHVWKURXJKGHWRQDWLRQVWKHFRQWHQWLVDQDO\]HGIXUWKHUE\PXOWLSOHPDFKLQHOHDUQLQJPRGHOV
7KHVHH[DPLQHWKHIXOOPHVVDJHDQGZHWDNHDFWLRQVEDVHGRQZKDW\RXKDYHFRQÀJXUHGDVSROLF\
    Case 0:20-cv-60416-RS Document 42-2 Entered on FLSD Docket 11/13/2020 Page 7 of 10




Post-delivery protections
6RSKLVWLFDWHGDWWDFNHUVZLOOSODQWRHQVXUHOLQNVSDVVWKURXJKWKHÀUVWURXQGRIVHFXULW\ÀOWHUV7KH\GRWKLVE\PDNLQJWKH
links benign, only to weaponize them after the message is delivered, altering the destination of the links to a malicious site.


                                                                                    20% of all clicks happen
                                                                                    within 5 minutes from
                                                                                    when an email is received.




Safe Links protects users at the point of click

With Safe Links, we are able to protect users right at
the point of click by checking the link for reputation
and triggering detonation if necessary.


                                                             Weaponized links are detonated by Safe Links and the recipient warned




     Safe Links protection also extends to internal only emails. Unlike other email solutions, we
     DUHDEOHWRVFDQDQGLVRODWHWKUHDWVZLWKRXWURXWLQJWKHVHHPDLOVRXWVLGHRI2IÀFH




     Real destination address of link revealed on hover to         Malware infected email moved to Junk folder
     inform of potential threat

     Users are also made aware of the site they will be directed to as they hover over
     the link using native link rendering.

     The service continues to scan email content for multiple days, leveraging new
     LQWHOOLJHQFHWRPRYHQHZO\GLVFRYHUHGPDOZDUHRUSKLVKE\GHVLJQWRWKHMXQN                Zero-hour auto purge moves
     folder through a capability called zero-hour auto purge.                                       weaponized content to the junk folder
    Case 0:20-cv-60416-RS Document 42-2 Entered on FLSD Docket 11/13/2020 Page 8 of 10




User self-reporting
Of course, while protections are automated in the background, we also encourage email recipients to be vigilant in
identifying messages that appear suspicious. By enabling the report a message capability in your tenant, users can self-
report suspect emails for validation by Microsoft and your security teams.




Users are able to self-report suspicious emails                 Admin view of user, self-reported threats




    Protections beyond email

    Outside email it’s important to ensure protections extend to malware infected content that may have been taken from email
    DQGSODFHGRQDVKDUH$GYDQFHG7KUHDW3URWHFWLRQLQ2IÀFHXQLTXHO\H[WHQGVSURWHFWLRQVEH\RQGHPDLO,IPDOLFLRXV
    ÀOHVRUOLQNVDUHXSORDGHGWR6KDUH3RLQWRU2QH'ULYHDQGVKDUHGHYHQYLD0LFURVRIW7HDPVRXUSURWHFWLRQOD\HUVZLOOGHWHFW
    LWEORFNLWDQGFRQWDLQWKHWKUHDWE\SUHYHQWLQJWKHÀOHIURPEHLQJRSHQHGRUVKDUHGLQWKHIXWXUH




    Malicious links blocked in OneDrive                             Malicious links blocked in Microsoft Teams
    Case 0:20-cv-60416-RS Document 42-2 Entered on FLSD Docket 11/13/2020 Page 9 of 10




Review and respond

:HJLYH\RXQHDUUHDOWLPHUHSRUWVWRDOORZ\RXWRVHHHPDLOVZLWKLQ\RXURUJDQL]DWLRQDQGKRZWKH\ZHUHKDQGOHGE\2IÀFH
7KLVLQFOXGHVPHVVDJHVÁDJJHGE\XVHUVDVSRWHQWLDOWKUHDWV2IÀFHZLOODGGLWLRQDOO\SURDFWLYHO\VXUIDFHLQVLJKWVDQG
recommendations which you can use to determine what additional policies and protections you need to consider within your
environment.

,QWKH6HFXULW\DQG&RPSOLDQFH&HQWHU\RXFDQVHWXS\RXUSKLVKLQJSROLFLHVGHÀQHLPSHUVRQDWLRQVHWWLQJVLQYHVWLJDWHWKUHDWV
review quarantined messages and how often they were sent, review detonations and get details on the nature of the threat and
ZK\LWZDVGHWHFWHG)RUH[DPSOHXQGHUWKUHDWPDQDJHPHQW\RXFDQGULOOLQWRVHHWKHWRSPDOZDUHW\SHVDQGWRSWDUJHWHG
users.
                                                                                       2੕FH$73EORFNHG
                                                                                       5 billion phish emails in
                                                                                       2018




Threat intelligence dashboard view

    :LWKLQ´7KUHDW([SORUHUµPDOLFLRXVHPDLOVFDQEHTXLFNO\
    LGHQWLÀHGZLWKRSWLRQVWRÀOWHURQVHQGHUUHFLSLHQWDQG
    VXEMHFWRURWKHUPHWDGDWDLQWKHPHVVDJH)LOWHULQJRQ
    sender helps you to see all the emails sent from a unique
    sender address used for a phishing campaign. You can
    then investigate these emails further and take actions
    such as purging a malicious email campaign entirely
    from all mailboxes in your organization at once.                Drill down of top malware types and top targeted users




                                                                         Investigation into an incident can also be separately
                                                                         delegated to your security investigation team, leaving it
                                                                         \RX\RXUVHFXULW\DGPLQVWRWDNHWKHÀQDODFWLRQV$OVR
                                                                         because we know that there are common security issues
                                                                         that you will want to check over time, whether that’s
                                                                         reviewing events, getting alerts, or determining threat
                                                                         trends, the threat tracker in our threat intelligence service
                                                                         enables ongoing supervision of your security tasks.




    ,QFLGHQWLQYHVWLJDWLRQLQ2ଊ
                               FH
Case 0:20-cv-60416-RS Document 42-2 Entered on FLSD Docket 11/13/2020 Page 10 of 10




Educating and protecting users
8VLQJVHUYLFHVVXFKDV$WWDFN6LPXODWRULQ2IÀFHZHKHOS\RXWREURDGO\HGXFDWH\RXUXVHUV
and augment your internal penetration testing capabilities by simulating phishing attacks in your
organization to raise awareness of what to look for in a phishing campaign.


                                                                                    Of course, there are other measures that
                                                                                    you can put in place to protect your user
                                                                                    identities. Microsoft is on a path to help
                                                                                    the elimination of passwords altogether
                                                                                    through password-less sign-in. We
                                                                                    HVWLPDWHWKDWMXVWE\HQDEOLQJPXOWLIDFWRU
                                                                                    authentication in your organization, you can
                                                                                    reduce your risk of attacks by 99.99%.



                                                                                    82% of all security
                                                                                    breaches occur due to
                                                                                    stolen passwords
$WWDFN6LPXODWRULQ2ଊ
                     FHLVGHVLJQHGWRKHOS\RXWRSHQHWUDWLRQWHVW\RXU
environment and educate users




Continued Learning
,Q2IÀFHZHJLYH\RXEXLOWLQSURDFWLYHSURWHFWLRQVZLWK$GYDQFHG7KUHDW3URWHFWLRQ7KHVHSURWHFWLRQVH[WHQGWR\RXU
FROODERUDWLRQVHUYLFHVVXFKDV6KDUH3RLQW2QH'ULYHDQG0LFURVRIW7HDPVLQDGGLWLRQVWR\RXUHPDLOVHUYLFHVWRPLWLJDWH
PDOLFLRXVFRQWHQW)URP

  •   Intelligent and continuously evolving threat detection
  •   Visibility into threats, including real-time reporting to help you to investigate, remediate and respond to threats
  •   Advanced controls you set to harden your environment
  •   And tools to educate your users on phishing campaigns.

7ROHDUQPRUHDQGWU\RXW2IÀFH$GYDQFH7KUHDW3URWHFWLRQFDSDELOLWLHVIRU\RXUVHOIE\YLVLWLQJDNDPV(7ULDOWRGD\
$OVRZDWFKRXUHVVHQWLDOVYLGHRRQ$GYDQFHG7KUHDW3URWHFWLRQLQ2IÀFHKHUHIRUPRUHGHWDLO
